DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 04/20/2022 has been entered.  Claims 1-7, 10-12 and 21-28 remain pending in the application.  Claims 8-9 and 13-20 have been cancelled.  

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Gold et al. (US 2018/0111334 A1), Dreano (US 2018/0326495 A1), and Spangler et al. (US 2020/0182069 A1).
	Regarding claim 1, the prior art of record fails to disclose or suggest wherein the heat fins transfer heat directly to the build plate from the thermally sensitive portion of the turbine nozzle during the irradiating and providing steps.  The heat fins taught in Spangler et al. are in direct contact with the pressure and suction side walls of the airfoil and therein cannot directly transfer heat to the build plate 5 taught in Dreano.
	Claims 2-7 and 10-12 are allowable, as they are dependent on claim 1.
	Regarding claim 21, the prior art of record fails to disclose or suggest of removing the plurality of heat fins from the turbine nozzle assembly.  Spangler et al. teaches that the heat fins are used to increase the heat transfer capabilities within the airfoil to cool the interior of the airfoil.  Removing the heat fins would significantly alter the design of the airfoil and would disrupt the functionality of the cooling within the interior of the airfoil.  Therein, it would not have been obvious to one of ordinary skill in the art to remove the plurality of heat fins form the turbine nozzle assembly.
Claims 22-27 are allowable, as they are dependent on claim 21.
Regarding claim 28, the prior art of record fails to disclose or suggest wherein each heat fin of the plurality of heat fins includes a first toothed end that is fusedly connected to the thermally sensitive portion of the turbine nozzle and a second toothed end that is fusedly connected to one of a second portion of the turbine nozzle or the build plate.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        06/07/2022